IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

              EDDIE WILLIAMS, JR. v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                         No. 8601091 Lee V. Coffee, Judge




                  No. W2011-00202-CCA-R3-PC - Filed June 9, 2011


The Petitioner, Eddie Williams, Jr., appeals the Criminal Court of Shelby County’s dismissal
of his pro se petition for post-conviction relief. The State has filed a motion requesting that
this Court affirm the post-conviction court’s order pursuant to Rule 20 of the Rules of the
Court of Criminal Appeals. Following our review, we grant the State’s motion and affirm
the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

ALAN E. GLENN, J., delivered the opinion of the Court, in which J.C. M CLIN and
CAMILLE R. M CMULLEN, JJ., joined.

Eddie Williams, Jr., pro se, Nashville, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark Bryan Thornton, Assistant
Attorney General, for the Appellee, State of Tennessee.

                               MEMORANDUM OPINION

        On May 12, 1986, the Petitioner pled guilty to petit larceny and was sentenced to one
year in the Shelby County Workhouse. No appeal was taken from the judgment. In August
1987, the Petitioner was charged with two armed robberies, was convicted of the charges,
and received two concurrent life sentences as a Range II persistent offender. This Court
affirmed the convictions on appeal. See State v. Eddie Williams, No. 20, 1988 Tenn. Crim.
App. LEXIS 798 (Tenn. Crim. App., Dec. 28, 1988), perm. to appeal denied (Tenn. Apr. 16,
1989).
       The Petitioner filed post-conviction relief petitions in March and May 1990
challenging his armed robbery convictions. In addition to other issues raised, the Petitioner
alleged that his prior convictions had been improperly used to enhance his sentence. See
Eddie Williams, Jr. v. State, No. 02C01-9501-CR-0016, 1995 Tenn. Crim. App. LEXIS 781,
at **2-3 (Tenn. Crim. App., at Jackson, Sept. 20, 1995), perm. to appeal denied (Tenn. Jan.
29, 1996). The post-conviction court consolidated the petitions and denied relief following
an evidentiary hearing. This Court affirmed the judgment of the post-conviction court. See
Eddie Williams, Jr. v. State, No. 02-C-01-9202-CR-00041, 1993 Tenn. Crim. App. LEXIS
368 (Tenn. Crim. App., at Jackson, June 16, 1993), perm. to appeal denied (Tenn. Nov. 1,
1993).

        In August 1992, while the first post-conviction case was pending on appeal, the
Petitioner filed another post-conviction relief petition challenging his armed robbery
convictions. His claims included trial counsel’s failure to challenge his prior convictions and
the “misuse” of his prior convictions to enhance his sentence. The post-conviction court
dismissed the petition, and this Court affirmed the dismissal on appeal. See Eddie Williams,
Jr., 1995 Tenn. Crim. App. LEXIS 781, at *6.

        On March 13, 2000, the Petitioner filed a post-conviction relief petition challenging
the validity of his prior convictions used to enhance his life sentence, including his May 1986
plea for petit larceny. Eddie Williams, Jr. v. State, No. W2000-00879-CCA-R3-PC, 2000
Tenn. Crim. App. LEXIS 669, at **2-3 (Tenn. Crim. App., at Jackson, Aug. 22, 2000), perm.
to appeal denied (Tenn. Jan. 8, 2001). The Petitioner maintained that the prior convictions
were based upon unknowing and involuntary guilty pleas dating from January 1976 to May
1986. Id. at *3. The post-conviction court dismissed the petition as time-barred, and this
Court affirmed the judgment on appeal. Id. at *5.

        The Petitioner then filed a series of petitions for writ of habeas corpus challenging the
enhancement of his sentences for the armed robbery convictions due to the trial court’s
reliance on his prior convictions. In each instance, the trial court either denied relief
following a hearing or dismissed the petition, and this Court affirmed the judgment of the
trial court. See Eddie Williams, Jr. v. Jim Worthington, Warden, No. E2009-00355-CCA-
R3-HC, 2010 Tenn. Crim. App. LEXIS 186 (Tenn. Crim. App., at Knoxville, Feb. 22, 2010),
perm. to appeal denied (Tenn. Aug. 25, 2010); Eddie Williams, Jr. v. David Mills, Warden,
No. W2003-02352-CCA-R3-HC, 2004 Tenn. Crim. App. LEXIS 86 (Tenn. Crim. App., at
Jackson, Jan. 30, 2004).

        On November 15, 2010, the Petitioner filed a petition for post-conviction relief with
regarding to his guilty plea to petit larceny entered on May 12, 1986. The Petitioner alleged
that trial counsel was ineffective in failing to inform him that any evidence of a prior

                                               -2-
conviction may be presented to any other court for determining punishment for a subsequent
conviction. The Petitioner further alleged that during the plea hearing, the trial court failed
to adhere to the requirements of Boykin v. Alabama, 395 U.S. 238 (1969), and State v.
Mackey, 553 S.W.2d 337 (Tenn. 1977). On November 18, 2010, the post-conviction court
dismissed the petition as time-barred. The Petitioner filed a timely notice of appeal to this
Court.

        In 1986, the legislature enacted a three-year statute of limitations for post-conviction
petitions. T.C.A. § 40-30-102 (1990) (repealed 1995). The Petitioner filed the post-
conviction relief petition more than twenty-four years after the judgment was final.
However, the Petitioner maintains that due process concerns require that the statute of
limitations be tolled.

       A court may also consider an untimely petition if applying the statute of limitations
would deny the petitioner due process. Burford v. State, 845 S.W.2d 204, 209-10 (Tenn.
1992). To determine if due process requires tolling of the statute of limitations, a court must:

       (1) determine when the limitations period would normally have begun to run;
       (2) determine whether the grounds for relief actually arose after the limitations
       period would normally have commenced; and (3) if the grounds are “later-
       arising,” determine if, under the facts of the case, a strict application of the
       limitations period would effectively deny the petitioner a reasonable
       opportunity to present the claim.

Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995). Due process requires a weighing of the
petitioner’s liberty interest against the state’s interest in preventing the litigation of stale and
fraudulent claims. Id.

        A petitioner must include allegations of fact in the petition establishing either timely
filing or tolling of the statutory period. State v. Nix, 40 S.W.3d 459, 464 (Tenn. 2001).
“Failure to include sufficient factual allegations of either compliance with the statute or
incompetence requiring tolling will result in dismissal.” Id. The Petitioner’s allegations do
not raise a due process concern that would require tolling of the statute of limitations.
Accordingly, the post-conviction court properly dismissed the Petitioner’s post-conviction
relief petition as time-barred.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the

                                                -3-
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the post-conviction court is affirmed in accordance with Rule 20, Rules of
the Court of Criminal Appeals.




                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -4-